Appeal from an order of the County Court of Cortland County (Campbell, J.), entered September 26, 2008, which classified defendant as a risk level three sex offender pursuant to the Sex Offender Registration Act.
Defendant was convicted of six counts of sexual abuse in the first degree and one count of endangering the welfare of a child after he had sexual contact with an eight-year-old girl who he was babysitting. Prior to his scheduled conditional release date of November 9, 2008, a hearing was held to determine his risk level classification under the Sex Offender Registration Act. At the conclusion of the hearing, County Court completed a risk assessment instrument assigning a total score of 135 and classified defendant as a risk level three sex offender. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we disagree. It appears that the Board of Examiners of Sex Offenders issued its recommendation more than 60 days prior to defendant’s conditional release date contrary to the provisions of Correction Law § 168-Z. Without passing judgment on how, if at all, this impacts the risk assessment classification imposed by County Court, we grant counsel’s application to be relieved of his assignment and *1427assign new counsel to address this and any other issues that the record may disclose (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Lahtinen, Kavanagh, Stein and Garry, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.